Citation Nr: 1230901	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, not otherwise specified (NOS).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1973 to June 1975 with prior, unverified service in the United States Marine Corps Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on April 10, 2012, in Columbia, South Carolina, before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2), and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  At the April 2012 hearing, the Veteran submitted additional evidence in support of his claim which was accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

Characterization of the issue on appeal

The Veteran initially filed a claim to establish service connection for PTSD in April 2009.  During the pendency of the present appeal, the RO developed and adjudicated the Veteran's claim pursuant to the laws and regulations pertaining to claims to establish service connection for PTSD.  However, the evidence of record reflects that the Veteran has been variously diagnosed with PTSD and depression, NOS.  See a June 1996 private examination report from J.A., M.D. and a May 2012 VA treatment record.  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

In light of the Court's decision in Clemons and the varying diagnoses of PTSD and depression, NOS, the Board has expanded the Veteran's claim for service connection to encompass all acquired psychiatric disorders, to include PTSD and depression, NOS.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  

The Veteran has alleged that his currently diagnosed acquired psychiatric disorders, to include PTSD and depression NOS, are the result of wrongful imprisonment during his service.  Specifically, the Veteran claims that he was imprisoned in "the brig" in Cherry Point, North Carolina, for more than six months during his active duty without the benefit of representation or court martial proceedings.  See the Veteran's May 2009, November 2009 and March 2010 statement as well as the April 2012 hearing transcript at pages 3 - 7 and 12 - 13.  

As noted above, the RO has developed the Veteran's claim as a service connection claim for PTSD which is governed by the provisions of 38 C.F.R. § 3.304(f) and the Court's holding in Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  However, in light of the evidence of record and the Court's holding in Clemons, the Board has expanded the Veteran's claim to encompass all acquired psychiatric disorders.  Accordingly, the Board will analyze the Veteran's claim under the laws and regulations which apply to general service connection claims as well as PTSD claims.  

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the Veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines that the Veteran did not engage in combat with the enemy or was a POW, or that the Veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the Veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony. Cohen v. Brown, 10 Vet. App. 128 (1997).

As noted above, it is uncontroverted that the Veteran has been diagnosed with acquired psychiatric disorders, to include PTSD and depression, NOS.  See a June 1996 private examination report from J.A., M.D. and a May 2012 VA treatment record.  As such, element (1) has been demonstrated.  

Concerning element (2), evidence of an in-service stressor or a disease or injury during the Veteran's service, the Board notes that the Veteran's service treatment records are devoid of any instance of complaints of or treatment for psychiatric symptomatology.  Rather, the Veteran alleges that he was wrongfully imprisoned during his active duty, and that his current psychiatric diagnoses are the result of this stressful event.  

The Veteran's service personnel records reflect that he was punished, although not imprisoned, on four separate occasions between September 1974 and February 1975.  Thereafter, the Veteran's personnel records reflect that he was imprisoned from March 1975 until he was recommended for administrative discharge in June 1975.  It appears that the Veteran's in-service imprisonment resulted, in part, from a May 1975 Marine Corps Criminal Investigation Report concluding that the Veteran committed larceny in March 1975.  The report reflects that the Veteran was questioned and requested to be represented by counsel; however, there is no record concerning further investigation or court martial proceedings stemming from this report.  In June 1975, the Veteran signed a Recommendation for Administrative Discharge, indicating that he consulted with counsel and accepted the recommendation without desire to have his case referred to an Administrative Discharge Board.  

In June 1975, the Veteran received an administrative discharge under honorable conditions for unfitness due to frequent involvement of a discreditable nature with military authorities.  The Veteran's application for correction of his discharge characterization was denied by the Board for Correction of Naval Records in July 2001.  

The Board observes that there are no transcripts or other records of court martial proceedings stemming from the May 1975 Criminal Investigation Report regarding the Veteran's March 1975 larceny.  It does not appear that the RO attempted to obtain any such documents in connection with the Veteran's claim.  The Board concludes that, upon remand, the RO/AMC should attempt to obtain any and all records concerning court martial proceedings concerning the Veteran.  

Moreover, the Board observes that the Veteran testified at the April 2012 that, upon enlisting into the Marine Corps at age seventeen, he was "scared to death."  See the April 2012 hearing transcript at page 5.  Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads:

(f)(3)  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board observes that the primary effect of the amendment of 38 C.F.R. § 3.304(f) (3) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA or VA contracted psychiatrist or psychologist.  

The Veteran has not been notified of these amendments.  If, as here, the record has a procedural defect with respect to the notice required under the Veterans Claims Assistance Act of 2000 (the VCAA), this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, upon Remand, the RO/AMC should afford the Veteran with complete VCAA notice, to include the amendments to 38 C.F.R. § 3.304(f) because the Board is without authority to do so.  

Concerning element (3), evidence of nexus between the currently diagnosed acquired psychiatric disorders and an in-service injury, disease or verified stressor, there is no such evidence of record.  Indeed, the Veteran has not been afforded a VA examination in connection with his claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  

In light of the Veteran's current psychiatric diagnoses and his alleged in-service wrongful imprisonment and fear, the Board concludes that a VA examination and medical opinion are necessary for determining the nature and etiology of any acquired psychiatric disorder(s) which is demonstrated by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the amendments to 38 C.F.R. § 3.304(f), effective July 13, 2010.  A copy of the letter should be sent to the Veteran's representative.  

2.  The RO/AMC must contact all necessary service department sources to obtain the Veteran's complete official military personnel file (OMPF).  Any attempts to obtain these records must be memorialized in the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

3.  The RO/AMC must contact the Navy-Marine Corps Court of Military Review and request that copies of the transcripts and decisions concerning any and all court martial proceedings concerning the Veteran be forwarded for inclusion in the record.  Any attempts to obtain these records must be memorialized in the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

4.  The RO/AMC must schedule the Veteran for a VA examination (conducted by a psychologist or a psychiatrist) to determine the nature and etiology of any diagnosed acquired psychiatric disorder which may be present, to include PTSD and depression, NOS.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the partial service treatment records submitted by the Veteran.  

For each diagnosed acquired psychiatric disorder, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the disorder is causally or etiologically related to the Veteran's active service, to include his assertions that he was wrongly imprisoned and/or in fear during his service.  

In forming this opinion, the VA examiner must consider the Veteran's complete medical history.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


